Case: 15-50621      Document: 00513404743         Page: 1    Date Filed: 03/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-50621                                 FILED
                                  Summary Calendar                           March 3, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GALO ARTURO SOLORZANO-MAQUILON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-1507


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Galo Arturo Solorzano-Maquilon appeals his 27-month above-guidelines
sentence for illegal reentry following removal, asserting that his sentence is
substantively unreasonable because it is greater than necessary to effectuate
the sentencing goals of 18 U.S.C. § 3553(a). In particular, Solorzano-Maquilon
contends that the district court disregarded the guidelines range of 15 to 21
months in fashioning his sentence. He further disagrees with the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50621      Document: 00513404743   Page: 2   Date Filed: 03/03/2016


                                 No. 15-50621

court’s balancing of the § 3553(a) sentencing factors. Our highly deferential
review of the district court’s sentencing decision is limited to determining
whether Solorzano-Maquilon’s above-guidelines sentence is reasonable. See
Gall v. United States, 552 U.S. 38, 46 (2007); United States v. Key, 599 F.3d
469, 475 (5th Cir. 2010). We will not presume that a sentence is unreasonable
merely because it falls outside the advisory guidelines range. Gall, 552 U.S.
at 51.
         The sentencing transcript reflects that the district court expressly
considered the § 3553(a) factors—including the circumstances of the instant
offense, Solorzano-Maquilon’s personal and criminal history, and the interests
of public safety and deterrence—in light of the facts of the case and that,
contrary to his assertion, the court utilized the Guidelines as “the starting
point and the initial benchmark” for its sentencing decision. Gall, 552 U.S. at
49. To the extent the district court elected to vary upwards from the guidelines
range, its reasons for doing so were expressly grounded in the § 3553(a) factors.
To that end, Solorzano-Maquilon fails to show that the district court’s
sentencing decision did not account for a factor that should have received
significant weight, gave significant weight to an irrelevant or improper factor,
or represented a clear error of judgment in balancing the § 3553(a) factors. See
United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
         Solorzano-Maquilon’s argument otherwise amounts merely to a
disagreement with the district court’s balancing of the sentencing factors.
However, we will not second-guess the reasonable findings of the district court,
which “is in a superior position to find facts and judge their import under
§ 3553(a) with respect to a particular defendant.” United States v. Heard, 709
F.3d 413, 435 (5th Cir. 2013) (internal quotation marks and citation omitted);
see Gall, 552 U.S. at 51.



                                       2
    Case: 15-50621    Document: 00513404743     Page: 3   Date Filed: 03/03/2016


                                 No. 15-50621

      On the record before us, Solorzano-Maquilon fails to show that the
district court abused its broad discretion in imposing a 27-month above-
guidelines sentence following his guilty plea to illegal reentry. See Gall, 552
U.S. at 51; Key, 599 F.3d at 475. Accordingly, the judgment of the district court
is AFFIRMED.




                                       3